internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom fip 2-plr-107645-00 date date legend company state a date x date y date z a dear this responds to your letter dated date and subsequent correspondence requesting rulings on behalf of company company requests that its rooftop interests described below constitute interests_in_real_property and real_estate_assets within the meaning of sec_856 and c c of the internal_revenue_code company further requests that amounts received by company from an operator under an operator’s lease for_the_use_of a rooftop site described below will constitute rents_from_real_property for purposes of sec_856 and c a background company is a state a corporation for its taxable_year ending date x company intends to elect to be taxed as a real_estate_investment_trust reit within the meaning of sec_856 of the internal_revenue_code company was organized to acquire fee leasehold license and other interests collectively rooftop interests in building rooftop sites rooftop sites company then leases subleases or licenses the rooftop sites to providers of wireless telecommunications services operators operators use the rooftop sites for the location and operation of their telecommunications receiving and transmission equipment individually a telecommunication site in date y company purchased a rooftop sites from a third party seller in date z company also acquired from a different third party all of the stock of a corporation that owned certain additional fee sites a very small portion of company’s business operations includes management activities with respect to certain of the rooftop sites b ruling_request facts the rooftop interests fall into three descriptive classes based on the manner in which the interests are described in the governing agreements a fee interest in a rooftop site a leasehold interest in a rooftop site or a license interest in a rooftop site however company is granted substantially identical interests to use possess and control a rooftop site under the agreements conveying both the leasehold interests and license interests collectively referred to as leasehold agreements the leasehold agreements provide for company to pay a monthly rent to the building owner for the rooftop site in one or a combination of the following manners i a fixed monthly sum ii a percentage of company’s gross_rent revenue or license fees attributable to use by operators or iii the greater or lesser_of a fixed_base rent and variable amounts dependent upon revenue or license fees derived from operators rooftop sites are common in metropolitan areas where tall buildings are predominant and a large number of communications sites are required to accommodate the high volume of wireless communications signal traffic in such areas zoning restrictions and the value of land make it impractical or impossible to erect telecommunication towers on land telecommunication towers typically require significant tracts of land that are not generally available in a metropolitan area in addition such land would require appropriate zoning classification for use as a telecommunications tower site which is often impractical or impossible to obtain even if adequate sized tracts of land were available in purchasing the rooftop sites company acquired interests described above in various types of real_property and personal_property related to the sites the premises described under a leasehold agreement consist of physical space on the building rooftop together with rights to the use of the air space above the surface of the roof and ancillary space within the building for storage all of the leasehold agreements also afford company the rights of ingress and egress over and through the land and building of the building owner as necessary to access and make use of the rooftop site a rooftop easement additionally company in many instances is granted a leasehold interest or other right to exclusive and or nonexclusive use of certain enclosed space storage space the storage space is generally within a maintenance or electrical room either on the building rooftop or within the building the storage space may also include ducts or vents or other space for wiring and cabling the storage space is used to house equipment owned by company or an operator including radio transmitters radio repeaters radio antenna combiners transmitting receiving antennae and other equipment and personal_property used in the operation of a telecommunication site telecommunication equipment generally all or substantially_all of such equipment is owned by the operator company represents that the adjusted_basis of any telecommunication equipment owned by it and leased to an operator in connection with a rooftop site constitutes less than percent of the adjusted_basis of company in all of the property leased by an operator in connection with the rooftop site although occasionally attached directly to a portion of the building structure transmitting receiving antennae of operators are most often attached to a platform which functions as a horizontal tower a platform platforms are heavy duty steel structures in the form of a grid that are specially constructed and permanently affixed into the infrastructure of the roof and building structure with bolts and welds a platform is primarily used to facilitate the installation and removal of the telecommunication equipment of multiple operators without compromising the integrity of the building roof in certain instances the building owner installed the platform on the rooftop site in other instances the seller installed the platform coincident with its use of the rooftop site as a telecommunication site the rooftop site in a leasehold agreement is sometimes described as all or a portion of an existing platform situated on the building roof platforms are constructed and installed to the rigorous standards and specifications of the american society of civil engineers wind loading capacity the electronics industry association structural standards for steel antenna supporting structures and the american society of mechanical engineers structural standards for steel antenna supporting structures these standards apply to vertical transmitting and receiving towers as well as horizontal platforms and are incorporated into state and local building codes nationwide the method of construction and incorporation of a platform into a building structure is labor intensive and costly regardless of the agreement between the building owner and company that may permit removal of a platform upon expiration of the agreement the construction method is designed so that a platform will be a permanent part of the building and will come down only when the building itself comes down law and analysis sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 defines the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other reits sec_856 provides that the terms interests_in_real_property includes fee ownership and co-ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides in part that the term real_estate_assets means real_property sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder under this regulation real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in a building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law revrul_71_220 1971_1_cb_210 considers whether mobile home units installed in a planned community are real_property for purposes of sec_856 the units were delivered to a site where they were set on foundations consisting of pre- engineered blocks the wheels and axles were removed from the units and the units were affixed to the ground by six or more steel straps a carport or screened porch was attached to each unit and the unit was connected to utilities the revenue_ruling holds that the units are real_property within the meaning of sec_856 revrul_71_286 1971_2_cb_263 considers whether air rights over real_property are considered interest_in_real_property and real_estate_assets within the meaning of sec_856 the term air rights is defined as the long-term leasehold or fee simple ownership of the space above the ground that a landowner can occupy or use in connection with the land plus necessary easements on the surface for support of structures erected in such air space the revenue_ruling holds that such air rights are considered interests_in_real_property and real_estate_assets within the meaning of sec_856 revrul_75_424 1975_2_cb_270 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support the equipment provides for transmission of audio or video signals through the waveguides to the antennae also installed in the building is a permanent heating and air conditioning system the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling holds further that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and therefore not real_estate_assets as noted above company acquired rooftop interests in rooftop sites platforms on certain rooftop sites storage space and rooftop easements rooftop sites comprised of physical space on the building rooftop together with rights to the use of the air space above the surface of the roof constitute interests_in_real_property within the meaning of sec_856 and real_estate_assets within the meaning of sec_856 revrul_71_286 company’s storage space and rooftop easements are also considered interests_in_real_property and real_estate_assets a platform is a horizontal tower built into the foundation provided by the building roof structure company’s platforms are constructed to remain permanently in place cannot be readily moved are unlikely to be moved and are not intended to be moved further company represents that its platforms are constructed and installed to the same rigorous standards and specifications that govern the construction of the towers that were the subject of revrul_75_424 because the method of construction of the platforms and the permanency of such platforms are substantially_similar to the transmitting and receiving towers in revrul_75_424 they are inherently permanent structures further the platforms are not assets accessory to the operation of a business therefore the platforms constitute real_estate_assets within the meaning of sec_856 conclusion based on the facts as represented by company we conclude that company’s fee leasehold and license interests in rooftop sites which may include a platform storage space and rooftop easements constitute interests_in_real_property and real_estate_assets within the meaning of sec_856 and c c c ruling_request facts with respect to each rooftop site in which company owns an interest company enters into agreements operator’s lease granting to operators as lessees or licensees of company the right to use the rooftop site for a telecommunications site the operator’s lease grants the operator some portion of the rights of use of the rooftop site as were conveyed to company under its agreement with the building owner the term of an operator’s lease is generally for a period of several years and generally conforms to the term of the applicable leasehold agreement with respect to its obligations under an operator’s lease company has reserved the right to approve any installation or maintenance work performed by an operator as well as contractors hired by an operator and is also obligated to maintain the rooftop site in good repair and provide utilities company employees will not install or maintain any property or equipment of an operator but may be present at the time of any installation or maintenance performed by an operator in order to ensure compliance by the operator with the covenants of company under its agreement with the building owner and other operators additionally company represents that any noncustomary services will be provided by independent contractors within the meaning of sec_856 law and analysis sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that at least percent of a reit’s gross_income must be derived from among other sources rents_from_real_property sec_856 provides that rents_from_real_property include subject_to exclusions provided in sec_856 a rents from interests_in_real_property b charges for services customarily furnished or rendered in connection with the rental of real_property whether or not such charges are separately_stated and c rent attributable to personal_property leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease sec_856 excludes from the definition of rents_from_real_property ' any impermissible_tenant_service_income as defined in sec_856 sec_856 provides in relevant part that the term impermissible_tenant_service_income means with respect to any real or personal_property any amount received or accrued directly or indirectly by the real_estate_investment_trust for managing or operating such property sec_856 provides that de_minimis amounts of impermissible_tenant_service_income ie amounts less than one percent of all amounts received or accrued by the reit with respect to a particular property during the taxable_year will not cause otherwise qualifying amounts to not be treated as rents_from_real_property sec_856 excludes from the definition of impermissible_tenant_service_income amounts received for services furnished or rendered or management or operation provided through an independent_contractor from whom the trust itself does not derive or receive any income similarly subparagraph c excludes amounts that would be excluded from unrelated_business_taxable_income under sec_512 if received by an organization described in sec_511 sec_512 provides in part that there shall be excluded from the computation of unrelated_business_taxable_income all rents_from_real_property and all rents from personal_property leased with such real_property if the rents attributable to such personal_property are an incidental amount of the total rents received or accrued under the lease determined at the time the personal_property is placed_in_service sec_1_512_b_-1 provides that payments for the use or occupancy of rooms and other space where services are also rendered to the occupant such as for the use or occupancy of rooms or other quarters in hotels boarding houses or apartment houses furnishing hotel services or in tourist camps or tourist homes motor courts or motels or for the use or occupancy of space in parking lots warehouses or storage garages do not constitute rent from real_property generally services are considered rendered to the occupant if they are primarily for the tenant’s convenience and are other than those usually or customarily rendered in connection with the rental of rooms or other space for occupancy only the supplying of maid service for example constitutes such service whereas the furnishing of heat and light the cleaning of public entrances exits stairways and lobbies and the collection of trash are not considered as services rendered to the occupant payments for the use or occupancy of entire private residences or living quarters in duplex or multiple housing units or offices in an office building are generally treated as rent from real_property generally company will be responsible under an operator’s lease only for furnishing utilities and will not be required to furnish or render any services to the operator company may perform certain activities such as customary maintenance and repairs of the rooftop site pursuant to its lease with the building owner such activities will not be considered rendered primarily for the convenience of the tenants under sec_1 c as a result the services fall within the exception provided in sec_856 conclusion based on the facts as represented by company we conclude that amounts received by company from an operator under an operator’s lease for_the_use_of a rooftop site constitute rents_from_real_property for purposes of sec_856 and c except as specifically set forth above no opinion is expressed regarding the federal tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether company otherwise qualifies as a reit under subchapter_m part ii of chapter of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely acting associate chief_counsel financial institutions products by william e coppersmith chief branch enclosures copy of this letter copy for sec_6110 purposes
